[Cite as In re J.C.H.S., 2012-Ohio-6184.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                  CHAMPAIGN COUNTY

IN THE MATTER OF THE                            :
MINOR NAME CHANGE OF:                           :      Appellate Case No. 2012-CA-23
                                                :
                 J.C.H.S.                       :      Trial Court Case No. 12-NC-01
                                                :
                                                :
                                                :      (Civil Appeal from Common
                                                :      (Pleas Court, Probate)
                                                :
                                                :
                                             ...........
                                            OPINION
                            Rendered on the 26th day of December, 2012.
                                             ...........

MIRANDA A. WARREN, Atty. Reg. #0081103, Goslee & Goslee, Ltd., 114 South Main
Street, Bellefontaine, Ohio 43311
        Attorney for Appellee

S. M.
        Appellant, pro se

                                            .............

HALL, J.

        {¶ 1}     S.M. (“Father”) appeals pro se from the trial court’s dismissal of his R.C.

2717.01 application for a name change.

        {¶ 2}     Father filed the application on April 2, 2012. It alleged that he was the father
                                                                                             2


of J.C.H.S., a minor, and that the child’s mother was appellee, C.H.S. (“Mother”). In his

application, Father sought to change the child’s last name to his last name. He asserted,

among other things, that the child did not have the last name of either parent, who had never

married each other. Instead, the child had the last name of Mother’s second ex-husband, and

Father believed this was not in the child’s best interest.

       {¶ 3}     After the trial court scheduled the matter for a hearing, but before the hearing

was held, Mother moved to dismiss Father’s application. In her May 10, 2012 motion, Mother

argued that Father previously had filed a 2009 name-change application regarding their child

in Logan County. Mother attached to her motion a photocopy of a September 18, 2009

judgment entry from the Logan County Family Court, Probate Division, denying a

name-change application filed by Father. Mother additionally argued that the name-change

issue was pending again in a Logan County court. Mother attached to her motion a February 7,

2012 affidavit from Father in Logan County Common Pleas Court, Domestic Relations,

Juvenile, and Probate Division, Case No. 08-AD-09. In the affidavit, Father averred:

               The Child in question is named [J.C.H.S.] which has no relevance to

       either Mother or Father. And further the Plaintiff was determined to be the

       Father through DNA in March 2008, and further Plaintiff feels that the child

       should have a relevant last name and appropriately be the last name of the

       father, and further the defendant has in her career, changed her name numerous

       times, further Affiant saith naught.

(Affidavit, attached to Doc. #6).

       {¶ 4}    One day after Mother filed her motion, the trial court sustained it. In a brief

entry, the trial court reasoned: “Based upon the evidence presented * * * it appears to the
                                                                                                  3


Court that Logan County Family Court has jurisdiction over this matter, in pending Case No.

08AD09.” (Doc. #7). Father timely appealed from the trial court’s dismissal of his application.

       {¶ 5}    We note that Father’s entire pro se brief addresses the merits of his

name-change application. He argues that granting the application is in the child’s best interest.

In so doing, he addresses various best-interest factors that guide a trial court in the exercise of

its discretion regarding a minor child’s name change. But missing from Father’s brief is a

substantive response to the trial court’s dismissal of his application on the grounds that the

same issue had been once decided in Logan County, and was once again pending in Logan

County. Father makes no argument that the trial court erred in ruling on Mother’s motion one

day after she filed it. He also makes no argument that the trial court erred in finding

jurisdiction proper in Logan County based on the affidavit attached to Mother’s motion to

dismiss. In short, Father overlooks the trial court’s rationale for dismissing his application.

       {¶ 6}    Father’s brief contains only two sentences arguably touching on the reason

cited by the trial court for dismissing his application. He asserts: “The Trial Court erred in

overruling Appellant’s Application for Name Change of minor child based on Motion to

Dismiss as Attorney for mother of minor child arguably misled the Trial Court in its

understandings. Minor child [J.C.H.S.] is in fact a resident of Champaign County and has been

since the spring of 2011, attending Triad Local Schools.” (Appellant’s brief at 5).

       {¶ 7}    We infer from the foregoing statement that Father believes the Champaign

County Common Pleas Court, Probate Division, is the proper place to file his application

because his child allegedly resides there. Under R.C. 2717.01, the probate division of a

common pleas court has subject-matter jurisdiction to decide a name-change application. In re

Stollings, 65 Ohio App.3d 183, 186, 583 N.E.2d 367 (3d Dist.1989). We note that the affidavit
                                                                                                                       4


from Father attached to Mother’s motion to dismiss is captioned, “In the Common Pleas Court

of Logan County, Ohio, Domestic Relations, Juvenile, and Probate Division.”1 (Emphasis

added.). Therefore, based on the record before us, Father appears to have been seeking a name

change in the Probate Division of the Logan County Common Pleas Court, which has

subject-matter jurisdiction pursuant to R.C. 2717.01.

       {¶ 8}     Even assuming, purely arguendo, that the Probate Division of the Champaign

County Common Pleas Court would be a more appropriate forum, based on the child’s alleged

residence in Champaign County, the Logan County court still would possess subject-matter

jurisdiction to resolve the name-change issue that Father appears to have pursued there.

Father’s act of seeking a name change in the Probate Division of the Logan County Common

Pleas Court would raise at most a potential issue regarding venue or a lack of personal

jurisdiction, which may be waived. See, e.g., Stollings at 186-187. In the present case, Father

undoubtedly waived any issue regarding venue or personal jurisdiction in Logan County by

seeking a name change there.

       {¶ 9}     In short, having reviewed Father’s pro se brief, we are compelled to conclude

that he has failed to demonstrate error in the trial court’s dismissal of his application for a

name change on the grounds that the same issue already was pending in Logan County.

       {¶ 10} The judgment of the Champaign County Common Pleas Court, Probate

Division, is affirmed.

                                                 .............

FAIN and DONOVAN, JJ., concur.

         1
         We note that Logan County has one combined Domestic Relations-Juvenile-Probate Division. See R.C. 2101.024.
                        5




Copies mailed to:

Miranda A. Warren
S.M.
Hon. Brett A. Gilbert